Citation Nr: 1628264	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a bladder disorder, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for soft tissue sarcoma, also claimed as skin cancer, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for a disorder manifested by constipation, to include as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for hepatitis C.

8.  Prior to March 26, 2013, entitlement to an initial rating in excess of 10 percent for coronary artery disease; entitlement to a rating in excess of 30 percent on and after March 26, 2013.

9.  Prior to May 8, 2013, entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

10.  Prior to June 11, 2013, entitlement to an initial compensable rating for tinea pedis and tinea manus with onychomycosis; on and after June 11, 2013, entitlement to a rating in excess of 10 percent.

11.  Prior to June 11, 2013, entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; on and after June 11, 2013, entitlement to a rating in excess of 20 percent.

12.  Prior to June 11, 2013, entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; on and after June 11, 2013, entitlement to a rating in excess of 20 percent.

13.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A), or at the housebound rate.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Army from February 1964 to February 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran and his wife testified at a travel Board hearing before the undersigned in March 2015.  A transcript of this hearing is of record.  At this hearing, the Veteran requested that the record remain open for 60 days for the submission of additional evidence.  In June 2015, the Veteran's attorney requested, and was granted, additional time to submit this evidence.  Such evidence (VA treatment records dated from 2013 to 2015) was received at the Board in October 2015.

This appeal was processed using the Virtual VA (VVA) paperless claims processing system and the Veterans Benefits Management System (VBMS).  VVA contains VA treatment records, but otherwise contains documents duplicative of those in VBMS or irrelevant to the issues on appeal.

The issues of entitlement to service connection for hepatitis C, soft tissue sarcoma/skin cancer, constipation and GERD, increased ratings for right and left peripheral neuropathy of the lower extremities and coronary artery disease, SMC, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 2005, service connection for non-Hodgkin's lymphoma was denied on the basis that no clear finding of this disability was noted in service or thereafter.
 
2.  Evidence received since the August 2005 decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for non-Hodgkin's lymphoma.
 
3.  On the record at the March 2015 Board hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a kidney disability.

4.  Resolving all doubt in his favor, the Veteran has a bladder disability that is etiologically related to service-connected type II diabetes mellitus.

5.  Prior to May 8, 2013, PTSD was manifested by no more than deficiencies in most areas, such as work, family relations, or mood, but not symptoms of such severity, frequency, and duration as to equate to total social and occupational impairment.

6.  Prior to June 11, 2013, tinea pedis and tinea manus with onychomycosis affected less than 5 percent of the entire body and less than 5 percent of the exposed areas; no more than topical therapy was required.

7.  On and after June 11, 2013, tinea pedis and tinea manus with onychomycosis has been manifested by less than 20 percent affected of the entire body or exposed areas affected, and without systemic therapy such as corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied service connection for non-Hodgkin's lymphoma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The additional evidence associated with the claims file since the final August 2005 rating decision, while new, is not material, and the issue of entitlement to service connection for non-Hodgkin's lymphoma is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
3.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to service connection for a kidney disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for service connection for a bladder disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

5.  Prior to May 8, 2013, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

6.  Prior to June 11, 2013, the criteria for a compensable disability rating for tinea versicolor and dermatitis have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.21, 4.31, 4.118, DC 7813-7806 (2015).

7.  On and after June 11, 2013, the criteria for a ten percent disability rating for tinea versicolor and dermatitis have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.21, 4.31, 4.118, DC 7813-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  However, as discussed below, the Veteran has withdrawn the issue of entitlement to service connection for a kidney disability.  Therefore, no further discussion of VA's duty to notify and assist is necessary for this issue.  Moreover, the Veteran's claim of entitlement to service connection for a bladder disability is being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding the claim to reopen and the increased rating claims decided herein, by correspondence dated in October 2007 and September 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records, has been completed.  The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  The Veteran was afforded the appropriate VA examinations in 2012 (PTSD) and 2013 (skin).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record, to include the Veteran's statements, and provide all the necessary information in order to properly consider the claims.  Furthermore, there is no duty to provide a VA examination with respect to the claim to reopen.  38 U.S.C. § 5103A(f) (West 2014).

II.  Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

During the March 2015 Board hearing, the Veteran's representative noted that the issue of service connection for a kidney disability was to be withdrawn.  This withdrawal is effective immediately upon receipt of the statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.  38 U.S.C.A. § 7105.

III.  Claim to Reopen

The Veteran filed his original claim of entitlement to service connection for non-Hodgkin's lymphoma in February 2005.  An August 2005 rating decision denied entitlement to service connection for this disability, stating (in pertinent part) that no clear findings of non-Hodgkin's lymphoma were noted in service or after service.  The Veteran did not appeal and this decision became final.  See 38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2005 rating decision included service personnel records, which show that the Veteran served in Vietnam, and service treatment records (STRs), which are negative for complaints or findings of non-Hodgkin's lymphoma.  Also of record were VA and private treatment records dated from 1996 to 2005 which are negative for a definitive diagnosis of non-Hodgkin's lymphoma.  In this regard, VA hospitalization records dated from January 2005 to February 2005 note that the Veteran was hospitalized with various symptoms, including neutropenia and fever.  Biopsy of the axillary lymph node was done and the preliminary pathology report showed non-Hodgkin's lymphoma.  See Medical Treatment record received May 6, 2005, in VBMS.  An April 2005 VA hematology/oncology attending note shows that the Veteran was recently diagnosed with grade II follicular center lymphoma on the basis of lymph node biopsy.  It was noted, however, that CT scans of the chest, abdomen and pelvis did not show any adenopathy.   After recutting the slide, the pathologists opined that there was no lymphoma.  Bone marrow biopsy in March 2005 also showed no lymphoma.  See Medical Treatment Record received June 14, 2005, in VBMS.  A July 2005 VA record notes the Veteran's history of a "questionable" diagnosis of non-Hodgkin's lymphoma after biopsy earlier that year.  It was noted, however, that interpretation of VA pathologists suggested no evidence of this disease.  Moreover, a subsequent bone marrow biopsy was normal.  See Medical Treatment Record received July 27, 2005, in VBMS.

The Veteran sought to reopen the issue of entitlement to service connection for non-Hodgkin's lymphoma in July 2007.  Additional evidence received since the August 2005 rating decision includes duplicate copies of the 2005 VA treatment records noted above.  To the extent that these records have been resubmitted, the evidence is merely duplicative of evidence that was already available at the time of the final 2005 rating decision.  The evidence received since the final 2005 rating decision also includes VA treatment records dated from August 2005 to 2015 that document a history of questionable non-Hodgkin's lymphoma, and final biopsy reports from 2005 and scans from 2012 show no lymphoma.  See Medical Treatment Record received March 27, 2012 and October 19, 2015, in VBMS; CAPRI received August 25, 2013, in VVA.  These VA medical records, although "new" as they were not before previous decisionmakers, are cumulative of evidence of record prior to the last final denial, thus, they are not "new" evidence for purposes of reopening the claim.  Moreover, they are not "material" for purposes of reopening the claim because the records do not relate to the basis for the prior final denial - evidence that the Veteran developed non-Hodgkin's lymphoma after service.

Finally, also added to the claims file are the statements (including March 2015 hearing testimony) from the Veteran asserting service connection for non-Hodgkin's lymphoma.  Such assertions are not new as they were considered in the prior denial.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.

The only new evidence received since the August 2005 rating decision, as noted above, does not show, or tend to identify (for VA to verify) any diagnosis of non-Hodgkin's lymphoma.  Therefore it does not address the unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, and is not new and material.

Accordingly, the claim seeking service connection for non-Hodgkin's lymphoma may not be reopened.  The law is dispositive in this matter; there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  Service Connection for a Bladder Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, a disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran maintains that he is entitled to service connection for a bladder disorder, which includes urinary frequency.  See September 2011 Notice of Disagreement, March 2015 hearing transcript.

The Veteran is presently service connected for type II diabetes mellitus.  See August 2005 rating decision.  A February 2010 VA diabetes mellitus examination report notes that the Veteran was currently being treated for diabetes mellitus.  His complaints included urinary frequency (3-4 times per day and 2 times per night).  He denied any urologic procedures.  The examiner opined that frequency of micturition was probably from uncontrolled diabetes. 

A July 2010 VA medical opinion notes that the VA examiner reviewed the claims file and noted that the Veteran was diagnosed with adult-onset diabetes in 2003; he was currently insulin-requiring.  The examiner also noted that frequent urination (polyuria) is a symptom of uncontrolled diabetes.  The examiner opined that if the Veteran "is complaining of frequent urination it is as likely than not to be secondary to diabetes."  No other bladder disability was noted.

The above medical opinions constitute competent and credible evidence establishing that the Veteran's bladder disability (specifically, urinary frequency) was caused or aggravated by his service-connected type II diabetes mellitus.  There are no opinions to the contrary.  Therefore, service connection for a bladder disability is warranted.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

V.  Initial Rating Claims 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


A.  PTSD

A March 2012 rating decision awarded the Veteran service connection for PTSD secondary to his prisoner of war experiences in Vietnam.  A 70 percent rating was assigned effective July 2, 2007.  The Veteran appealed the rating assigned.  In a September 2013 rating decision, the Veteran was awarded a 100 percent disability rating for PTSD, effective May 8, 2013.  Therefore, the issue of entitlement to a higher initial rating for the period prior to May 8, 2013, is all that remains for consideration herein.

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.  

 Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 and 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, supra.  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran submitted the claim at issue in July 2007.  A January 2007 VA outpatient treatment record notes the Veteran's complaints of intermittent anxiety, dysphoria and intrusive thoughts.  He denied suicidal or homicidal ideation.  He was not taking any medication for his PTSD.  In April 2007, the Veteran reported an increase in interest in his normal hobbies of gardening, and taking case of his dog and house.  April and June 2007 VA outpatient treatment record notes the Veteran's complaints of nightmares and poor sleep, which had improved to 5 hours per night.  In August 2007, the Veteran denied any history of suicidal acts or self-harm.  He stated that he lived with his wife and was able to attend to the activities of daily living.  He denied any other relationships with family or friends.  On examination, memory was intact; thought process and contact was normal and coherent.  Speech was normal.  In September 2007 the Veteran reported that he was depressed about his finances.  He also reported that he had been sober for 30 year.  The assessment was depression and possible PTSD.  See Medical Treatment Record received September 26, 2007, in VBMS.

The Veteran was seen in June 2008 with complaints of "fighting" in his sleep.  In July 2009 the Veteran expressed anger at his wife for treating her son better than she treated him.  He appeared dysphoric, in great distress.  He had stopped taking his psychotropic medication, reported that his heart doctor had ordered this change.  See Medical Treatment Record received January 6, 2011, in VBMS.

A January 2011 VA nursing note shows that the Veteran requested a refill of clonazepam after last being seen for refill in July 2010.  He denied suicidal or homicidal ideation.  On examination, he was depressed and irritable; GAF score was 45.  A July 2011 VA psychology note shows that the Veteran reported working on reducing his emotional and behavioral reactivity to events as discussed and rehearsed in the therapy sessions.  GAF score was 55.  A December 2011 VA psychiatry attending note shows the Veteran's complaints of bad dreams and difficulty in crowds, but he reported moving in a positive direction overall.  On examination, hygiene and grooming were appropriate.  Speech was normal.  Mood was okay with some irritability.  Affect was congruent with mood.  The Veteran did not have any hallucinations, delusions, or suicidal/homicidal ideation.  Thought process was logical and goal-directed.  He was future oriented.  He was tolerating his medication well.  GAF score was 45.  See CAPRI received March 28, 2012 in VVA.

A March 2012 VA PTSD examination report notes findings of PTSD with a GAF score of 53, indicating mild impairment in social and industrial functioning.  The examiner noted that the Veteran continued to experience recurrent and intrusive distressing recollections of experiences he had in Vietnam. Hyperarousal symptoms included insomnia, irritability, anger, impaired concentration, hypervigilance and an exaggerated startle response.  Avoidance symptoms included a preference for being alone.  The Veteran reported a feeling of detachment from others.  On examination, affect was restricted.  The Veteran was also depressed.  The Veteran's wife accompanied him to the examination.  He reported good relationships with his wife and children.  He lived with his wife and one son.  He denied any recent behavioral problems, drug use, or alcohol use.  He reported that he was a retired plumber and last worked in 2002.  The Veteran indicated that he spent his days feeding his chickens, walking, and watching television.  He had not been hospitalized for psychiatric complaints since the 1980s.  The examiner opined that the Veteran's psychiatric condition did not impair his ability to engage in physical and sedentary forms of employment.

A December 2012 VA psychology note shows that the Veteran was seen with complaints of depression, hopelessness, anxiety and arousal.  His psychologist noted that this time of year was always difficult for him.  He ventilated appropriately for a period of time.  He was open to discussion and cooperative.  On examination, speech was clear and coherent.  Affect was anxious, irritable and dysphoric.  He denied suicidal and homicidal intent.  He was not paranoid or otherwise psychotic.  Insight and judgment were fair.  See CAPRI received April 22, 2013, in VVA.

An April 2013 VA psychology note states that overall the Veteran was doing well in regard to behavioral activation and medical conditions.  He appeared stable and was without complaint.  He spoke of activities around the house and property and he demonstrated increased activity and pleasure in activity.  He still experienced nightmares with resulting anxiety upon awakening, but was able to reduce this feeling relatively readily with no avoidance behavior afterward.  He denied homicidal or suicidal ideation, and his memory was good.  See CAPRI received April 22, 2013, in VVA.

In March 2015, the Veteran's wife testified that the Veteran did not have many friends or a job in 2007.  She related that the Veteran had a bad temper.  In about 2009, he tried to choke her while he was asleep.

The Board finds that an evaluation in excess of 70 percent is not warranted as the preponderance of the evidence does not show that the Veteran's PTSD produced total occupational and social impairment.  The Veteran reported a long-term, largely stable relationship with his wife, and a good relationship with his children, thus demonstrating the ability to establish and maintain effective social relationships.  Despite the Veteran showing significant social impairment, this does not show or more nearly approximate total social impairment.  Although he was not working, the 2012 VA examiner opined that the Veteran's PTSD did not impair his ability to engage in physical and sedentary forms of employment; there is no opinion to the contrary.  

Additionally, the Veteran's symptoms are not of such frequency, severity, and duration to demonstrate total social and occupational impairment.  As noted above, for the period at issue the Veteran was alert and oriented, and he denied hallucinations and delusions.  He had no neglect of appearance or hygiene, or gross impairment of thought process or communication; rather the Veteran's thought processes were found to be logical and goal-directed.  There was no evidence of total loss of memory.  Further, the Veteran was not a real danger to himself or others and he had normal speech.  There was never a report or finding that the Veteran was intermittently unable to conduct activities of daily living and the Veteran denied suicidal or homicidal ideations throughout the period on appeal.  Accordingly, the Veteran's PTSD did not manifest in symptoms such gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Overall, considering the spectrum of the Veteran's symptoms, they were not of such frequency, severity, and duration as to equate to total social and occupational impairment.   

Moreover, the GAF scores do not necessarily support a 100 percent evaluation.  The scores noted above ranged from 45 to 55.  A score of 55 reflects more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A score of 45 reflects serious symptoms or any serious impairment in social, occupational, or school functioning.  Accordingly, these scores are contemplated by the 70 percent evaluation which is assigned for deficiencies in most areas and symptoms producing an inability to establish and maintain effective relationships.  Accordingly, an initial rating in excess of 70 percent is not warranted for the period prior to May 8, 2012.

B.  Tinea Pedis and Tinea Manus with Onychomycosis

A September 2010 rating decision awarded the Veteran service connection for tinea pedis and tinea manus with onychomycosis (service-connected skin disability).  A noncompensable rating was assigned effective December 10, 2009.  The Veteran appealed the rating assigned.  In a September 2013 rating decision, the Veteran was awarded a 10 percent disability rating for his service-connected skin disability, effective June 11, 2013.  

Under Diagnostic Code 7806 (dermatitis or eczema), a noncompensable evaluation is warranted for dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period.  A 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  38 C.F.R. § 4.118.

The Veteran submitted the instant claim in December 2009.  A February 2010 VA examination report notes the veteran's history of rashes, onychomycosis and sores after service.  Current examination of the skin showed scaling and maceration on the palmar aspect of the right hand (tinea manus) and on the plantar and dorsal aspects of both feet and inter digital webs (tinea pedis).   The examiner stated that this skin disability covered approximately 3-4% of the total body surface area and approximately 1% of the exposed body surface area.  Examination of the nails on the right hand and both feet showed evidence of thickening, yellowing and ridging.  The diagnosis was tinea pedis and manus with onychomycosis.  He was using nystatin antifungal cream.

A June 2013 VA examiner report notes that the Veteran denied any treatment for skin disabilities in the past 12 months.  He stated that he gave up treatment because in the past the medications were not effective.  Examination revealed that the service-connected skin disability affected 5% to less than 20% of the total body area and less than 5% of the exposed area.  The examiner noted scaling on the plantar aspect of both feet and web spaces and right hand (palmar aspect).  The examiner also noted marked onychomycosis with thickening, deformity and discoloration of all the toenails.  Fingernails of the right hand had a moth-eaten appearance.

VA treatment records document treatment for skin complaints, but do not provide insight to the total amount of body area, exposed or otherwise, that was affected by the skin disability.  A May 2014 VA outpatient treatment record notes that the Veteran was prescribed an antifungal cream.

For the period prior to June 11, 2013, a higher (compensable) evaluation is not warranted.  There is no indication that the Veteran's service-connected skin disability involved at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Rather, the evidence (as noted in the 2010 VA examination report) shows that it affected less than five percent of the total body area and exposed area, and the Veteran treated his skin with antifungal cream.  Furthermore, the Veteran has not alleged that he used topical corticosteroids.  Therefore, a compensable evaluation is not warranted for this period. 

For the period beginning June 11, 2013, a rating in excess of 10 percent is not warranted.  There is no indication that the Veteran's service-connected skin disability involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more.  See June 2013 VA examination report.  As noted above, the Veteran is still using antifungal cream.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  However, the evidence does not demonstrate, and the Veteran does not alleged that he has any disfigurement of the head, face, or neck, or scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

As the preponderance of the evidence is against the claim for higher initial staged ratings, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.
C.  Extra-Schedular Consideration

As a final matter, the Board has contemplated whether the case should be referred for extra-schedular consideration for PTSD and/or service-connected skin disability.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating. 

In this case, the evidence does not show that the Veteran's PTSD or skin disability presented an exceptional disability picture for the period at issue, insofar as his symptoms for this period are expressly contemplated by the rating schedule.  As outlined above, the Veteran has significant PTSD symptoms ranging from anger, depression and difficulty with relationships.  Such symptoms, and all symptoms affecting social or occupational impairment, are expressly contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the Veteran's symptoms of skin disability (to include scaling on the hands and feet and discoloration of the nails) are expressly contemplated by the schedular criteria set forth in 38 C.F.R. § 4.118 - which address the amount of areas affected and the type of medications used.  The Schedule for Rating Disabilities adequately contemplates all of the Veteran's symptoms.  Thus, referral for the assignment of an extra-schedular disability rating is not warranted. Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD and/or skin disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App.111.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

The appeal to reopen service connection for non-Hodgkin's lymphoma is denied. 

The appeal with respect to the issue of entitlement to service connection for a kidney disorder is dismissed.

Service connection for a bladder disability is granted.

An initial rating in excess of 70 percent prior to May 8, 2013, for PTSD is denied.

An initial compensable rating prior to June 11, 2013, for tinea pedis and tinea manus with onychomycosis and a rating in excess of 10 percent on and after June 11, 2013, is denied.


REMAND

Hepatitis C

The Veteran essentially maintains that he currently has hepatitis C related to his military service. 

During the March 2015 Board hearing, the Veteran testified that he had an upcoming appointment at a VA facility to get tested for hepatitis C.  See March 2015 hearing transcript.  Moreover, an August 2015 VA treatment record notes that such a test had been ordered (see Medical Treatment Records received in October 2015); however, the test results are not of record.  Records generated by VA facilities that may impact a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As any such VA records could be relevant to the Veteran's claim, on remand, an attempt to obtain such records should be made. 38 U.S.C.A. § 5103A(b),(c).  Thereafter, a medical opinion should be obtained, if warranted by the evidence received.

Soft Tissue Sarcoma/Skin Cancer, Constipation and GERD

Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, an opinion must address the relevant evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Although service treatment records are negative for these claimed disabilities, the evidence of record shows that there are diagnoses of skin cancer, constipation and GERD following service.  The Veteran asserts that skin cancer is related to service, to include herbicide exposure therein, and that constipation and GERD are related to his service-connected Type II diabetes mellitus.

Although the Veteran underwent a VA examination in February 2010, and the examiner provided an addendum medical opinion in July 2010, the examination reports are inadequate for adjudication purposes.  Regarding skin cancer, VA outpatient treatment records note basal cell carcinoma resections of the face, neck and shoulder.  The February 2010 VA examiner noted residuals scars from this surgery, but did not provide an etiology opinion for the record.  Regarding constipation, the VA examiner stated in July 2010 that the Veteran's constipation was less likely than not secondary to diabetes.  This opinion lacks a supporting rationale.  Regarding GERD, the July 2010 VA opinion states that GERD pre-dated diabetes, therefore it was not secondary to diabetes; no aggravation opinion was provided.  Accordingly, remand is required for addendum opinions.

Increased Ratings for Peripheral Neuropathy of the Lower Extremities

The Veteran most recently underwent a VA peripheral nerves examination in 2013.  Since that time, the Veteran has suggested a worsening in the severity of the disability.  Specifically, the Veteran stated that he used a cane all the time and used a wheelchair in situations which require more walking.  He also complained of constant burning pain in his feet and weakness.  See March 2015 hearing transcript.  Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected peripheral neuropathy.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Increased Ratings for Coronary Artery Disease

Remand is required in this matter to obtain a fully adequate VA examination.  The Veteran was last afforded a VA examination in connection with his coronary artery disease claim in June 2013.  The VA examiner did not conduct a laboratory determination of metabolic equivalents (METs) by exercise testing.  Rather, the examiner provided estimated METs based on the Veteran's reported symptoms.  The examiner further added that this METs estimate did not correlate accurately with the Veteran's cardiac function, as certain noncardiac conditions were contributing to an unknown degree.  Pursuant to 38 C.F.R. § 4.100, a laboratory determination of METs by exercise testing is required unless (in pertinent part) there are medical reasons which prevent such testing.  Here, the VA examiner provided no rationale to suggest that METs exercise testing was medically contraindicated.  Based on the foregoing, the Board finds that additional VA examination is necessary to assess the current status of the Veteran's service-connected disability.  See 38 C.F.R. § 3.327 (2015).

SMC and TDIU

Consideration of the Veteran's claims of entitlement to SMC based on need for A&A or at the housebound rate and entitlement to TDIU are deferred pending resolution of his remanded claims above, as the SMC and TDIU claims are inextricably intertwined with these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include blood tests from August 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange for the Veteran to be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected right and left lower extremity peripheral neuropathy.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire (DBQ) must be utilized.

4.  After any additional records are associated with the claims file, arrange for the Veteran to be scheduled for a VA examination to ascertain the current severity, and manifestations of his service-connected coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided. 

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected coronary artery disease.  The appropriate DBQ should be utilized.  If a laboratory determination of METs by exercise testing cannot be completed due to medical reasons, the examiner should provide a fully reasoned explanation.

5.  After any additional records are associated with the claims file, obtain an addendum opinion from the VA examiner who provided the 2010 opinions.  If that examiner is unavailable, another similarly qualified examiner may provide an opinion.  If an examination is deemed necessary, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinion, in light of prior examination findings and the service and post-service evidence of record:  is it is at least as likely as not (50 percent or greater probability) that any skin cancer or soft tissue sarcoma is related to the Veteran's service, to include his presumed herbicide exposure therein.

6.  After any additional records are associated with the claims file, obtain an addendum opinion from the VA examiner who provided the 2010 opinions.  If that examiner is unavailable, another similarly qualified examiner may provide an opinion.  If an examination is deemed necessary, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinions:  

a.  whether it is at least as likely as not (50 percent or greater probability) that any constipation was caused by his service-connected Type II diabetes mellitus with erectile dysfunction, or is aggravated (permanently worsened beyond the natural progression) by his service-connected Type II diabetes mellitus.

b.  whether it is at least as likely as not (50 percent or greater possibility) that any GERD is aggravated (permanently worsened beyond the natural progression) by the Veteran's Type II diabetes mellitus.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


